OPINION OF
THE COURT.
I have examined this case with much care, as well as the authorities and arguments of the counsel. It will be seen by the last report in the ease, which is herein referred to by the Hon. Senator Walker, that more than $20.000 are due in equity to the legal representative of James *707Bell, for supplies furnished by order of General Washington during the Revolution, and the bill may pass congress at an early day. It is proper, no matter in whose hands the money may be placed, that a sufficient bond should be given. It is therefore ordered by the court that the said administrator appear here within thirty days, and enlarge his bond, with sufficient securities, to be aj)proved by this , court, in the sum of $25,000.
In regard to the conflicting powers of attorney, they belong to another tribunal, this court having no jurisdiction over them. The plaintiffs, after this writ was matured, asked to have the case dismissed, without prejudice to the rights of either party under said powers of attorney.